Citation Nr: 1533048	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-46 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for spontaneous pneumothorax. 

2. Entitlement to service connection for muscle cramps in the feet, legs, and body.  

3. Entitlement to service connection for glaucoma.

4. Entitlement to service connection for prostate cancer. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1987 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The RO adjudicated the claim concerning spontaneous pneumothorax as one for service connection.  However, the claims file indicates that the Veteran was denied service connection for this condition previously and did not perfect an appeal.  Thus, the Board has construed this issue as one concerning whether there is new and material evidence to reopen this claim.  

The issues of entitlement to service connection for muscle cramps in the feet, legs, and body; glaucoma; and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for service connection for spontaneous pneumothorax was last denied in a September 2003 rating decision. 

2. Evidence received since the September 2003 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.




CONCLUSIONS OF LAW

1. The September 2003 rating decision denying service connection for spontaneous pneumothorax is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

2. No new and material evidence has been received since the September 2003 rating decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  In petitions to reopen previously denied claims, a Veteran is to be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  

Here, the AOJ treated the Veteran's claim as one for service connection without first considering whether new and material evidence had been submitted to reopen it for the duration of the appellate period.  Thus, the December 2008 and January 2009 notice letters provided to the Veteran after he submitted his claim did not discuss new and material evidence.  However, these letters did continue to inform the Veteran of the elements of service connection, including the existence of a current disability, which represents the reason why his prior claim was denied.  The current decision on appeal, as well as the subsequent Statement of the Case and Supplement Statement of the Case fully informed the Veteran of the need to show a current chronic residual of his claimed spontaneous pneumothorax.  Neither the Veteran nor his representative have alleged or demonstrated that the lack of Kent notice has caused any prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Therefore, the Board concludes that this represents a harmless error and that the duty to notify has been met.  

VA also has the duty to assist a veteran in the development of his or her claim.  In this regard, the Veteran's service treatment records (STRs) and identified post-service treatment records have been obtained.  Thus, VA's duty to assist with respect to obtaining relevant records has been met.  38 C.F.R. § 3.159(c). Additionally, he was afforded a VA examination in May 2011 that specifically addressed whether he suffered from a chronic lung condition as a result of his in-service spontaneous pneumothorax. (It is noted that VA was not obligated to provide the Veteran a VA examination as he has not presented  new and material evidence to reopen his claim.  Regardless, this examination has produced relevant evidence in this case.)

New and Material Evidence

In September 2003, the RO denied the Veteran's claim for service connection for spontaneous pneumothorax on the basis that, while his service records did indicate he suffered a collapsed lung on active duty, the evidence of record did not show any current chronic disability as a result.   The Veteran submitted a notice of disagreement with this decision and a Statement of the Case (SOC) was issued in October 2004.  He did not submit an appeal or submit any new evidence within one year of the rating decision.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim"). Accordingly, the September 2003 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); 38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The Veteran filed the current claim in December 2008.  He alleged that he suffered from residuals from his spontaneous pneumothorax that occurred in service.  His STRs show that he was assessed pneumothorax while on active duty in April 1999.  

In support of his claim, he submitted an internet article concerning the general occurrence of a lung collapse, including complications that may develop.  However, because this evidence does not show that the Veteran has a current chronic residual stemming from his spontaneous pneumothorax, it is not material.  

The medical evidence of record does not show a current chronic residual of the lungs that could possibly be linked to his in-service spontaneous pneumothorax.  There exists a January 2005 radiologic imaging report concerning the lungs.  The Veteran reported "intermittent upper left chest pains."  The resulting images showed clear lungs with sharp pleural margins.  The impression was a normal chest.  His lungs are listed as normal on multiple treatment records since his prior denial.  

In May 2011 he underwent a VA examination.  A history of the Veteran's spontaneous pneumothorax was recorded.  The Veteran indicated the belief that since this incident, he did not have the same breathing capacity as he did prior to the occurrence.  He denied any cough or shortness of breath and stated that it did not limit him in his activities of daily living or his occupation.  A pulmonary function test (PFT) was performed and showed possible pulmonary restriction.  However, the Veteran was unable to complete three acceptable and reproducible spirometry maneuvers and thus, the testing did not meet the American Thoracic Society guidelines for validity of spirometry testing.  The Veteran's lung volumes were within normal limits.  His expiratory reserve volume was reduced, which the examiner stated was most commonly due to obesity.  Carbon monoxide diffusing capacity was mildly reduced.  The examiner concluded that there was "[n]o clinical or objective findings for residuals of spontaneous pneumothorax."  

The Veteran has not presented new and material evidence that he has or suggests he has current chronic residuals stemming from his in-service pneumothorax.  He has described intermittent chest pain, but the Court has explained that mere pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran does not have the requisite competence to provide a diagnosis of his ailment.  Instead, the lone competent and credible medical examination of record since the previous denial indicates that there is no injury or abnormality of the lungs.

As the Veteran has not produced evidence of any potential chronic residual of his spontaneous pneumothorax, it cannot be said that he has raised a reasonable possibility of substantiating his claim.  Thus, he has not submitted the requisite new and material evidence to reopen his claim.  His petition is denied.  


ORDER

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for spontaneous pneumothorax is denied.


REMAND

Unfortunately, a remand is required for the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

To date, the Veteran has not had a VA examination concerning the etiology of his alleged muscle cramps of the feet, legs, and body.  He did undergo a September 2009 VA Persian Gulf examination where muscle cramps were noted; however no opinion was provided.  Cramps are noted elsewhere in the VA treatment records, including in January and June 2009.  In August 2012, an assessment of "leg cramps" was provided.  

Review of the STRs reveals that in August 1999, he was treated for muscle cramps in his feet and lower legs.  In April 2002, he was treated for pain at the soles of both feet and was assessed plantar fasciitis.  

For Persian Gulf War veterans, service connection may be granted to a veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2). 

A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's personnel records are associated with the claims file, including his Form DD214, which indicates the Veteran had service Southeast Asia. 

As the Veteran was treated for muscle cramps in service and has recent treatment for the condition as well, he should be afforded a VA examination to determine their etiology.  Additionally, if the cramps are not attributable to a known diagnosis, the examiner should provide comment as to whether they are manifestations of an undiagnosed illness.  

Finally, the Board notes that the Veteran was denied service connection for glaucoma and prostate cancer in a January 2015 rating decision.  He submitted a timely Notice of Disagreement (NOD) concerning those denials in April 2015.  To date, the AOJ has yet to promulgate a Statement of the Case (SOC) concerning these issues.  These claims must be remanded to the AOJ for issuance of an SOC. 38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal of these issues in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014). 

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of: (1) entitlement to service connection for glaucoma and (2) entitlement to service connection for prostate cancer.  

2. Then, schedule the Veteran for VA examination(s) with an examiner of appropriate expertise to determine the nature, extent, and etiology of any muscle cramps of the lower extremities (legs and feet) or elsewhere in the body.  The claims folder must be reviewed in conjunction with the examination.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed.  The examiner should address the following:

(a) State whether the Veteran's complaints of muscle cramps are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness. 

(b) If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (a 50 percent probability or greater) that the condition was related to the Veteran's active service.  In doing so, the examiner must consider the Veteran's lay statements concerning these cramps and his noted in-service treatment for muscle cramps which occurred in August 1999 and April 2002. 

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


